Citation Nr: 1709631	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left varicocele has been received.

2.  Entitlement to service connection for a skin rash, claimed as due to the service-connected non-Hodgkin's lymphoma (NHL) or treatment thereof.

3.  Entitlement to service connection for a disability characterized as unexpected knots under the skin of the stomach, claimed as due to the service-connected non-Hodgkin's lymphoma (NHL) or treatment thereof.

4.  Entitlement to service connection for allergies, claimed as due to the service-connected non-Hodgkin's lymphoma (NHL) or treatment thereof.

5.  Entitlement to a compensable disability evaluation for the service-connected non-Hodgkin's lymphoma (NHL) from July 1, 2009 onward. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Navy from May 1966 to May 1969.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appellant and his spouse provided testimony to the Board during a videoconference hearing conducted before the undersigned Veterans Law Judge in July 2015.  The transcript from that videoconference hearing has been associated with the evidence of record.

Thereafter, in a decision issued in October 2015, the Board, in part, denied each of the claims on appeal.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court), and in December 2016, pursuant to a Joint Motion for Partial Remand (JMPR), the Court set aside the Board's October 2015 decision.  The Court also returned the case to the Board for further proceedings consistent with the JMPR.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 19.29, a Statement of the Case (SOC) must contain a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; a summary of the applicable laws and regulations, with appropriate citations and a discussion of how such laws and regulations affect the determination; and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  As stated in the December 2015 JMPR, the November 2014 SOC contained no discussion of the need for new and material evidence in regard to the left varicocele issue.  On remand, an SOC must be issued that provides the Veteran with notice of 38 C.F.R. § 3.156 and conforms to the requirements of 38 C.F.R. § 19.29.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Review of the evidence of record reveals no medical records relating to any clinical treatment for any chronic rash, red splotching, hives or urticaria since November 2006.  In addition, the appellant has reported treatment for a constant sinus infection at private providers, but, as noted in the JMPR, those records have not been included in the evidence of record.  Review of the claims file also reveals that no VA treatment records dated after January 2015 have been included in the evidence of record.  Because such private and VA records could reflect the onset, nature, extent and severity of the claimed conditions, VA is, therefore, on notice of records that may be probative to the claims on appeal.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all VA records dated from January 2015 onward must be obtained and associated with the claims file.  The originating agency should also identify and obtain all outstanding private records pertinent to the Veteran's claims dated from November 2006 onward.

Finally, given that any development and determination as to whether the Veteran has manifested any skin or allergic condition that is related to his service-connected NHL may impact the claim for compensable evaluation for the non-Hodgkin's lymphoma (NHL) beginning in July 2009, the service-connection issues are inextricably intertwined with the NHL increased rating issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that any Board action on the NHL increased rating claim would be premature.  Hence, a remand of the NHL increased rating claim is warranted as well. 

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 has been completed.  In particular, provide the Veteran with all appropriate notice relating to new and material evidence as to the issue of entitlement to service connection for a left varicocele.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected NHL and other claimed conditions since November 2006.  After securing the necessary release(s), obtain such records.  In particular, all treatment records from Ozark ENT and the Senior Health clinic at the Washington Regional Medical Center must be obtained as well as all VA treatment records dated from January 2015 onward.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's claims file to be reviewed by an oncologist in order to determine the nature, severity, and extent of the pathology associated with the service-connected NHL, to include consideration of whether or not the claimed skin rash, skin knots/nodules and allergies are residuals of the service-connected NHL or treatment thereof. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the reviewer does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the physician.

The reviewing physician is asked to address the following:
	a.)  Since November 2006, is there is clinical evidence that the Veteran has been experiencing rashes or red splotches or hives/urticaria on a chronic basis?  Explain.
	b.)  If yes, is it as least as likely as not that said skin condition(s) is/are related to the Veteran's service-connected NHL or treatment thereof?  Explain, to include discussion of the July 11, 2011 VA Oncology note and the December 2014 letter from a private oncologist.
	c.)  Since November 2006, is there is clinical evidence that the Veteran has been experiencing a chronic skin condition manifested by knots or nodules under the skin of the stomach?  Explain.
	d.)  If yes, is it as least as likely as not that said skin condition is related to the Veteran's service-connected NHL or treatment thereof?  Explain, to include discussion of the July 11, 2011 VA Oncology note and the December 2014 letter from a private oncologist.
	e.)  Since November 2006, is there clinical evidence that the Veteran had been diagnosed with any allergy or allergies, any chronic sinusitis or chronic rhinitis?
	f.)  If yes, is it as least as likely as not that any such allergy, sinusitis or rhinitis is related to the Veteran's service-connected NHL or treatment thereof?  Explain, to include discussion of the July 11, 2011 VA Oncology note and the December 2014 letter from a private oncologist.

5.  Any additional development suggested by the evidence must be undertaken.  If the reviewing oncologist determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination.

6.  Upon receipt of the VA medical reviewer's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician for corrections or additions.  See 38 C.F.R. § 4.2. 

7.  Re-examine the Veteran's request to reopen his left varicocele service connection claim.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

The SOC must notify the Veteran that the issue on appeal is one of new and material evidence and provide him with a summary of the applicable laws and regulations and a discussion of how these affect the determination.  

If and only if the Veteran files a timely Substantive Appeal should this issue be returned to the Board. 

8.  Thereafter, re-adjudicate the Veteran's claims.  The re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

9.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

